Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145048                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  UNITED OF OMAHA LIFE INSURANCE                                                                          Brian K. Zahra,
  COMPANY,                                                                                                           Justices
            Plaintiff,
  v                                                                SC: 145048
                                                                   COA: 302639
                                                                   Jackson CC: 07-002157-CZ
  JERRI L. NEES, Individually and as Conservator
  of the ESTATE of MAKENZIE A. NEES,
  a Minor,
              Defendant/Cross-Defendant-
              Appellee,
  and
  MATTIE I. TOMLIN,
             Defendant/Cross-Plaintiff-
             Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 22, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           p0716                                                              Clerk